
	
		I
		112th CONGRESS
		1st Session
		H. R. 1066
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mrs. Capps (for
			 herself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend chapter 81 of title 5, United States Code, to
		  create a presumption that a disability or death of a Federal employee in fire
		  protection activities caused by any of certain diseases is the result of the
		  performance of such employee’s duty.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Firefighters Fairness Act of
			 2011.
		2.Certain diseases
			 presumed to be work-related cause of disability or death for Federal employees
			 in fire protection activities
			(a)DefinitionSection
			 8101 of title 5, United States Code, is amended by striking and
			 at the end of paragraph (19), by striking the period at the end of paragraph
			 (20) and inserting ; and, and by adding at the end the
			 following:
				
					(21)employee in
				fire protection activities means a firefighter, paramedic, emergency
				medical technician, rescue worker, ambulance personnel, or hazardous material
				worker, who—
						(A)is trained in fire
				suppression;
						(B)has the legal
				authority and responsibility to engage in fire suppression;
						(C)is engaged in the
				prevention, control, and extinguishment of fires or response to emergency
				situations where life, property, or the environment is at risk; and
						(D)performs such
				activities as a primary responsibility of his or her
				job.
						.
			(b)Presumption
			 relating to employees in fire protection activitiesSection 8102
			 of title 5, United States Code, is amended by adding at the end the
			 following:
				
					(c)(1)With regard to an
				employee in fire protection activities, a disease specified in paragraph (3)
				shall be presumed to be proximately caused by the employment of such employee,
				subject to the length of service requirements specified. The disability or
				death of an employee in fire protection activities due to such a disease shall
				be presumed to result from personal injury sustained while in the performance
				of such employee’s duty. Such presumptions may be rebutted by a preponderance
				of the evidence.
						(2)Such presumptions apply only if the
				employee in fire protection activities is diagnosed with the disease for which
				presumption is sought within 10 years of the last active date of employment as
				an employee in fire protection activities.
						(3)The following diseases shall be
				presumed to be proximately caused by the employment of the employee in fire
				protection activities:
							(A)If the employee has been employed for
				a minimum of 5 years in aggregate as an employee in fire protection
				activities:
								(i)Heart disease.
								(ii)Lung disease.
								(iii)The following cancers:
									(I)Brain cancer.
									(II)Cancer of the blood or lymphatic
				systems.
									(III)Leukemia.
									(IV)Lymphoma (except Hodgkin’s
				disease).
									(V)Multiple myeloma.
									(VI)Bladder cancer.
									(VII)Kidney cancer.
									(VIII)Testicular cancer.
									(IX)Cancer of the digestive system.
									(X)Colon cancer.
									(XI)Liver cancer.
									(XII)Skin cancer.
									(XIII)Lung cancer.
									(iv)Any other cancer the contraction
				of which the Secretary of Labor through regulations determines to be related to
				the hazards to which an employee in fire protection activities may be
				subject.
								(B)Regardless of the length of time an
				employee in fire protection activities has been employed, any uncommon
				infectious disease, including but not limited to tuberculosis, hepatitis A, B,
				or C, the human immunodeficiency virus (HIV), and any other uncommon infectious
				disease the contraction of which the Secretary of Labor through regulations
				determines to be related to the hazards to which an employee in fire protection
				activities may be
				subject.
							.
			(c)ReportNot
			 later than 5 years after the date of enactment of this Act, the National
			 Institute of Occupational Safety and Health in the Centers for Disease Control
			 and Prevention shall examine the implementation of this Act and appropriate
			 scientific and medical data related to the health risks associated with
			 firefighting and submit to Congress a report which shall include—
				(1)an analysis of the
			 injury claims made under this Act;
				(2)an analysis of the
			 available research related to the health risks associated with firefighting;
			 and
				(3)recommendations
			 for any administrative or legislative actions necessary to ensure that those
			 diseases most associated with firefighting are included in the presumption
			 created by this Act.
				(d)Effective
			 dateThe amendment made by this section applies to an injury that
			 is first diagnosed or a death that occurs, on or after the date of enactment of
			 this Act.
			
